 In the Matter of ARMCO FINISHING CORPORATION, INC.andTEXTILE:WORKERS ORGANIZING COMMITTEECase No. R-696.-Decided May 21, 1938Silk and Rayon Dyeing and Finishing Industry-Investigation of Representa-tives:controversy concerning representation of employees:majority status dis-puted by employer-UnitAppropriate for Collective Bargaining:piece-rate andhourly production-employees,excluding supervisory and clerical employees,overseers,head dyers,head finishers,floor and shift bosses,and watchmen ; nocontroversy asto-Election OrderedMr. Jacob BlumandMr. Samuel M. Spencer,for the Board.Cooper, CurleycCSanders,byMr. Thomas D. CooperandMr.E. T. Sanders,of Burlington, N. C., for the Company.Mr. Frank J. Ward,of Knoxville, Tenn., for the Textile WorkersOrganizing Committee.Mr. Roman Beck,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn December 15, 1937, Textile Workers Organizing Committee,hereincalled the T. W. O. C., filed with the Regional Director forthe Fifth Region (Baltimore, Maryland) a petition alleging that aquestion affectingcommerce had arisen concerning the representa-tion of employees of Armco Finishing Corporation, Inc., Burlington,North Carolina, herein called the Company, and requesting an in-vestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On February 18, 1938, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series1, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On March 5, 1938, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and upon theT.W. O. C. Pursuant to the notice, a hearing was held on March370 DECISIONS AND ORDERS37117, 1938, at Graham, North Carolina, before E. R. Strempel, theTrial Examiner duly designated by the Board.The Board and theCompany were represented by counsel; the T. W. O. C. was repre-sented by its representative; and all participated in the hearing.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues was affordedall parties.At the outset of the hearing the Company moved todismiss the proceeding for want of jurisdiction.The Trial Exam-iner reserved decision on the motion and upon its renewal at theclose of the hearing its determination was reserved for the Board.The motion is hereby denied.During the course of the hearing theTrial Examiner made several rulings on motions and on objectionsto the admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed. 'Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYArmco Finishing Corporation, Inc. is a North Carolina corpora-tion engaged in the dyeing and finishing of acetate rayon and of silkfabrics.All its customers are in New York City. The customersdirect the goods to be sent to the Company's plant in Burlington,North Carolina, by rail and truck.After these goods are dyed andfinished about 90 per cent are transported at the customers' directionto States other than North Carolina.The materials used by theCompany in the dyeing and finishing process consist of distilledwater, paper, salt, dyestuffs, and chemicals.Most of these process-ing materials are purchased from local distributors.The materialsare manufactured, in large part, in States other than North Carolinaand sent to the Company's plant by means of rail and trucktransportation selected by the vendors.During 1937 the Company's gross revenue from the business doneat its Burlington plant was in excess of $300,000.During its peak sea-son the Company employs about 200 workers. The Company has aninterest in Burlington Dyeing and Finishing Company which has aselling organization in New York City.The latter solicits businessfor the Armco Company in New York City. A teletype system is usedto transmit the orders so procured on behalf of the Company.II.THE ORGANIZATION INVOLVEDTextileWorkers Organizing Committee is a labor organizationaffiliated with the Committee for Industrial Organization, admitting 372NATIONAL LABOR RELATIONS BOARDto its membership all piece-rate and hourly production employees ofthe Company, excluding supervisory and clerical employees, andwatchmen.III.THE QUESTION CONCERNING REPRESENTATIONPrior to November 24, 1937, a representative of the T. W. 0. C. con-ferred with the Company in an effort to secure recognition as the solecollective bargaining representative for the employees eligible toT.W. 0. C. membership. The Company rejected these overtures onthe ground that the T. W. 0. C. did not represent a majority of suchemployees.We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantial re-lation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe T. W. 0. C. contends that the hourly and piece-rate productionemployees of the Company, excluding supervisory and clerical em-ployees, and watchmen, constitute a unit appropriate for collectivebargaining.The Company did not dispute this. The T. W. 0. C.representative testified in answer to the question, "Which employeesare considered by you to be supervisors?" as follows :The overseers or whatever'they would call them, head dyers,finishers, the floor bosses and the shift bosses. I suppose that isabout all.The punctuation, which is that of the stenographer, would indicatethat all finishers are deemed supervisory employees. It is commonknowledge that finishers, other than head finishers, are ordinary work-ers.The T. W. 0. C. ordinarily admits finishers to its membership,except those who have supervisory duties. It is reasonable to assumetherefore that "head", purporting to modify only "dyers", was in-tended by the witness also to modify the word "finishers".Accord-ingly we will exclude only head finishers.We find that the hourly and piece-rate production employees of theCompany, excluding supervisory and clerical employees, overseers, -DECISIONS AND ORDERS373head dyers, head finishers, floor and shift bosses, and watchmen, con-stitute a unit appropriate for the purposes of collective bargainingand that said unit will insure to employees of the Company the fullbenefit of their right to self-organization and collective bargainingand otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe T. W. O. C. claims to represent a majority of the employees ofthe Company within the appropriate unit, but has not submitted evi-dence to substantiate its claim, other than the testimony of its repre-sentative that its claim is founded upon signed membership cards. Itsrepresentative did not submit the membership cards for examinationat the hearing.We find that an election by secret ballot is necessaryto resolve the question concerning representation.The T. W. O. C. suggested that December 15, 1937, the date of filingof the petition herein, be selected as the date for determining eli-gibility to vote.The Company offered no objection.Under the cir-cumstances, we conclude that the persons eligible to vote are thoseemployees of the Company within the appropriate unit who wereemployed- during the pay-roll period immediately preceding Decem-ber 15,'1937, including, in addition to those appearing on the pay rollas of that date, all regular employees within the appropriate unitwho were then temporarily absent for illness or other cause, andexcluding all who have since quit or been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following : .CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Armco Finishing Corporation, Inc. at itsplant in Burlington, North Carolina, within the meaning of Section9 (c) and Section 2 (6) and (7), of the National Labor RelationsAct.2.The hourly and piece-rate production employees of the Com-pany at its plant in Burlington, North Carolina, excluding super=visory and clerical employees, overseers, head dyers, head finishers,floor and shift bosses, and watchmen, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela- 374NATIONAL LABOR RELATIONS BOARDLions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, it isherebyDIRECTED that, as a part of the investigation ordered by theBoard to ascertain representatives for the purposes of collective bar-gaining with Armco Finishing Corporation, Inc., Burlington, NorthCarolina, an election by secret ballot shall be conducted within twenty(20) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fifth Region, acting inthismatter as agent for the National Labor Relations Board andsubject to Article III, Section 9, of said Rules and Regulations, amongthe piece-rate and hourly production employees of Armco FinishingCorporation, Inc. at its Burlington, North Carolina, plant, who wereemployed by it during the pay-roll period immediately precedingDecember 15, 1937, and in addition all such employees who were tem-porarily absent for illness or other cause during that pay-roll period;but excluding those who have since quit or been discharged for causeand also excluding supervisory and clerical employees, overseers, headdyers, head finishers, floor and shift bosses, and watchmen, to deter-mine whether or not they desire to be represented by Textile WorkersOrganizing Committee, affiliated with the Committee for IndustrialOrganization, for the purposes of collective bargaining.